FILE COPY




                            COURT OF APPEALS
                         SEVENTH DISTRICT OF TEXAS
                                AMARILLO

                                       MANDATE
THE STATE OF TEXAS

       To the County Court of Wheeler County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on July 28,
2015, the cause upon appeal to revise or reverse your judgment between

        Nancy S. Morrison v. Sheriff Wesley Crites, Deputy D.B. Marcolesco

         Case Number: 07-14-00317-CV Trial Court Number: 7-14-1963-CV

was determined and therein our said Court made its order in these words:

      Pursuant to the opinion of the Court dated July 28, 2015, it is hereby ordered,
adjudged and decreed that the order of the county court is vacated and this appeal is
dismissed.

       It is further ordered, adjudged and decreed that appellant, Nancy Sue Morrison,
pay all costs occasioned by this appeal, for which let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo

      WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

     WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on October 6, 2015.


                                                         Vivian Long
                                                         VIVIAN LONG, CLERK